Exhibit 10(b)(1)

[stationery.jpg]

October 5, 2005

Mr. Martin Pucher
3857 Serenade Road
Castle Rock, CO 80104

Dear Mr. Pucher:

                We are pleased to confirm our offer to you, Martin Pucher
(“Employee”), for the position of President of the SID Division of TII Network
Technologies, Inc. (“Company”) for which we expect to purchase Intellectual
Property Rights within the next month. Your primary responsibility, reporting to
the President and CEO of the parent, will be to build and staff the SID
Division, planning and directing the division’s activities and initiatives to
meet objectives, with full P&L responsibility. You will also assist the parent
Company in its efforts to expand its product lines, technologies and markets.

  Your compensation package will be as follows:


  1.   Salary: $240,000 per annum.


  2.   Signing Bonus: $60,000.00 payable upon commencement of your employment
with TII.


  3.   Executive Commission/Bonus Plan:


  (a) For each of the two years of this Agreement, you will have the potential
to earn up to 50% of your annual salary ($120,000), payable bi-annually. The
bonus for the first six months of your employment ($60,000) is guaranteed. The
bonus for the next eighteen (18) month period, payable in six (6) month
increments, will be based on achieving goals to be mutually defined and shall,
without limitation, include targets for increasing revenues and profits.


  (b) Thereafter, you will participate in the Company’s Executive Annual Bonus
Plan under which goals are established by the Board of Directors prior to the
beginning of each of the Company’s fiscal years. Such plan will give you the
potential to earn up to 50% of your then annual salary, payable annually. As
this Agreement will terminate during the Company’s fiscal year and you will
therefore be joining the Company’s Executive Annual Bonus Plan during the fiscal
year, your first year’s bonus pursuant to this Executive Bonus Plan will be
prorated based on the number of months remaining in such fiscal year.


  These plans will be fully documented and subject to all standard terms and
conditions of this agreement, including continued employment with TII.


  4.   Term: The term of this employment agreement is for a two year period. If
at any time during this period employment terminates without cause or a layoff
occurs, Company will pay the greater of the remainder of unpaid salary for the
balance of the employment contract or six (6) months Salary, and furthermore,
pay any remaining bonus due as defined under the Bonus Plan, as describe in
paragraph 3(a) above.




--------------------------------------------------------------------------------

Mr. Martin Pucher October 5, 2005
Page 2





  5.   Company shall notify Employee in writing (60) days prior to the end of
this Agreement should Company have no intent to renew or extend Employee’s
employment beyond the terms and conditions of this agreement.


  In this event, Employee will be compensated according to the terms and
conditions of a to be established Executive Severance Plan as defined by the
Company’s Board of Directors. Such plan shall contain six (6) months’ severance
and the accelerated vesting of all stock options that would have normally vested
within a twelve (12) month period after such termination.


  6.   Employee shall notify Company in writing (60) days prior to the end of
this Agreement should Employee have no intent to renew or extend Employee’s
employment beyond the terms and conditions of this agreement. In this event
Employee will be paid his then current salary through his last day of
employment; any Stock Options then exercisable shall continue to be exercisable
for a maximum period of 90 days after termination date.


  7.   The Company will extend to you a ten year stock option for 250,000 shares
of Common Stock of the Company in accordance with the Company’s Stock Option
Plan (“Plan”), exercisable at the rate of 20% on the first anniversary of the
stock option agreement and 20% each year thereafter during your employment with
the Company. The option will be exercisable at the average of the highest and
lowest sales price per share on the day of grant. The options will be subject to
all of the terms and conditions of the Plan.


  In the event the Employee is terminated without cause or layoff, all stock
options that would have normally vested during the term of this agreement, but
not less than one year of such options, shall be immediately vested.


  8.   Eligibility for all standard benefits as described in the attached
summary sheet. Medical, Dental, Life Insurance, Long Term Disability and
Accidental Death or Dismemberment plans are available to you 30 days after
commencement of employment with the Company. Additional descriptive material
will be mailed to you.


  9.   Enrollment in TII’s 401K Plan upon meeting eligibility requirements. A
copy of our Summary Plan will be mailed to you.


  10.   Vacation: earned at the rate of two weeks per annum through the first
five years of employment; three weeks per year thereafter.


  11.   Office: It is understood that you will be working out of your home for
the first year of employment with TII. We will discuss needed services and
equipment.


  12.   It is also understood that during this first year, the SID Division will
share certain resources with the TII parent company while others will be fully
dedicated to SID. For example, initially, we anticipate certain Engineering and
Sales positions will be exclusive to SID.




--------------------------------------------------------------------------------

Mr. Martin Pucher October 5, 2005
Page 3





  13.   As President of the SID Division of TII Network Technologies, Employee
shall be an active participant of the Executive Committee established by the
Company’s Board of Directors.


  14.   Employee does hereby sell, assign, transfer and set over to Company all
of Employee’s right, title and interest in and any result and inventions
conceived or developed during employment. However, should Employee bring to
Company a new product or service opportunity within the field of Digital Imaging
Company shall compensate Employee in form and substance to be mutually agreed
upon in writing by the parties. The rights and interest in such new product or
service within the field of Digital Imaging shall vest with the Employee until a
mutually agreeable definitive agreement is executed by Company and Employee.


                As a condition of your employment with TII, you will be asked to
sign the attached Employee Agreement, revised as mutually agreed, which covers
our confidentiality and non-compete provisions.

                Our Consulting Agreement dated August 15, 2005 by and between
TII Network Technologies, Inc. and One 2 One Consulting Inc. will terminate upon
commencement of your employment with TII. The Company stock option granted for
services rendered under the Consulting Agreement shall not terminate and
continue to be bound by the terms and conditions of the Non-Qualified Stock
Option Contract dated August 15, 2005.

                The validity of this Agreement or of any of the provisions
hereof shall be determined under and according to the laws of the State of New
York, and this Agreement and its provisions shall be construed according to the
laws of the State of New York, without reference to its choice of law rules.

                If this offer is acceptable, please signify same by signing one
copy of this letter in the space provided below and return it to me at our
Copiague office. Your employment with TII will then commence on the execution of
this agreement dated the 5th day of October, 2005.

                Please do not hesitate to contact me if you have any questions.

  Very truly yours,

TII Network Technologies, Inc.

/s/ Timothy J. Roach

Timothy J. Roach
President & CEO


The Employee does hereby accept such employment and agrees to devote
substantially all of his full business time, attention and energy and render his
reasonable business efforts and skills to the business of the Company;

/s/ Martin Pucher
Martin Pucher

Date: 10-5-05

Attachments
VMH